Chalmers, J.,
delivered the opinion of the court.
Chaffe & Sons, who filed a bill and obtained a decree of foreclosure against Wolf Aaron, bought the mortgaged property at the commissioner’s sale for the sum of one hundred dollars. Upon motion to confirm the report it was proved that the property was worth many times that amount, and bond being given and approved to make it bring more than fifteen per cent, advance- on the former bid and to pay all costs, in accordance with the provisions of an act entitled an act “in relation to the confirmation of sales under decrees in chancery, approved February 28,1884 ” (Sheet Acts, p. 71), the Chancellor refused confirmation and decreed a re-sale. From this order for a new sale the purchasers appealed, contending that the act in question was unconstitutional as impairing the obligation of a contract. The argument is that by the original mortgage, made many years before, Chaffe' obtained an indefeasible right to buy the defendant’s land at whatever sum it might bring at a legal sale, and that the legislature could not thereafter vest the Chancellor with any new powers, even of a discretionary character, over a *32sale thereafter made. The argument is wholly untenable. It is well settled that all matters relating to the remedies are within legislative control so long as the substantial rights of the creditor are preserved. It is idle to say that the creditor’s rights are not preserved here, because the act relates solely to the rights of purchasers, who are not protected by the constitution and over whom the Chancellor may certainly exercise his discretion, except where the rights of the creditor are substantially affected. A legislative broadening of that discretion which can only result in making the property bring more to the mortgagor certainly does not impair the value of the security. It is only a discretion in the Chancellor, after all, to be exercised when he sees fit, and not imperative on him. It relates solely to the remedy and not the contract.

Decree affirmed.